In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00102-CR
         ______________________________



         EX PARTE: JIMMY RAY ADAMS




    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 19,549-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Jimmy Ray Adams attempts to appeal the denial of his post-conviction application for writ

of habeas corpus. The trial court denied Adams' application January 9, 2009. Thus, Adams' notice

of appeal was due to be filed on or before February 9, 2009. See TEX . R. APP . P. 26.2, 4.1. A motion

for extension of time to file the notice of appeal was due to be filed on or before February 23, 2009.

See TEX . R. APP . P. 26.3. No motion for extension of time was filed. Adams' pro se notice of appeal

was not filed until May 13, 2009.

        A timely notice of appeal is necessary to invoke this Court's jurisdiction. See Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

        Adams has failed to perfect his appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        June 8, 2009
Date Decided           June 9, 2009

Do Not Publish




                                                  2